 



Exhibit 10.20
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is entered into and
made effective as of this 18th day of October, 2005 by and among O. Jean
Strickland (“Executive”) and First National Bank and Trust Company of the
Treasure Coast (the “Bank”) and the Bank’s parent corporation Seacoast Banking
Corporation of Florida (the “Company”).
     WHEREAS, the Bank and the Company desire to employ Executive as President
and Senior Executive Vice President, respectively, and Executive desires to
serve in such positions; and
     WHEREAS, in order to provide assurances to Executive as an inducement to
continue her employment with the Bank and the Company, the Bank and the Company
desires to enter into this Agreement to set forth the terms of her employment,
and to provide for certain payments contingent upon a change in control of the
Bank or the Company as hereinafter provided (“Change in Control”); and
     WHEREAS, Executive desires to enter into the Agreement and to devote her
full time business efforts to the Bank and the Company.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties, intending to be legally
bound, agree as follows:
1. EMPLOYMENT.

          (a)   Bank.  
The Bank shall employ Executive as President with the duties, responsibilities
and powers of such office as provided in the Bank’s By-Laws, as assigned to her
as of the date set forth above and as customarily associated with such office,
and Executive shall serve the Bank in such capacities during the term of this
Agreement. Executive acknowledges that such duties, responsibilities and powers
may be increased from time to time by the Board of Directors of the Bank, that
the position held by Executive may be changed or Executive’s employment may be
terminated pursuant to Section 4(c) hereof by action of the Board of Directors
of the Bank prior to a Change in Control and that such a change in position,
duties, responsibilities, powers or a termination of employment pursuant to
Section 4(c) hereof, whether prior to or following a Change in Control shall not
entitle Executive to the benefits provided for in Section 5(c), unless such
change or termination is not made in good faith.
       
 
(b)   Company.  
The Company shall employ Executive as Senior Executive Vice President of the
Company with duties, responsibilities and powers of such office as assigned to
her as of the date set forth above and as customarily associated with such
office, and

1



--------------------------------------------------------------------------------



 



                 
Executive shall serve the Company in such capacities during the term of this
Agreement. Executive acknowledges that such duties, responsibilities and powers
may be increased from time to time by the Board of Directors of the Company,
that the position held by Executive may be changed or Executive’s employment may
be terminated pursuant to Section 4(c) hereof by action of the Board of
Directors of the Company prior to a Change in Control and that such a change in
position, duties, responsibilities, powers or a termination of employment
pursuant to Section 4(c) hereof whether prior to or following a Change in
Control shall not entitle Executive to the benefits provided for in
Section 5(c), unless such change or termination is not made in good faith.
       
 
(c)      
Executive represents, warrants and covenants to the Bank and the Company that
she is available immediately to commence her duties hereunder and that this
Agreement and her performance of services hereunder does not breach or conflict
with any other agreements or instruments to which Executive is a party or may be
bound, and that she shall faithfully and diligently discharge her duties and
responsibilities under this Agreement, and shall use her full time best efforts
to implement the policies established by the Board of Directors and the Chief
Executive Officer of the Bank and the Company, respectively.
       
 
(d)      
During the term of this Agreement, Executive shall devote her full and exclusive
business time, energy and skill to the business of the Bank and the Company, to
the promotion of the interests of the Bank and the Company and to the
fulfillment of Executive’s obligations hereunder.

2. TERM.
     The initial term of this Agreement shall be three (3) years from the date
hereof, unless further extended by mutual consent of the Bank and Company and
Executive or sooner terminated as herein provided. Unless 90 days prior notice
of non-renewal is given by the Executive, or the Bank or the Company prior to
the end of the initial term hereof and any subsequent term hereof, this
Agreement shall automatically be renewed on the expiration of the initial term
for a new one year term and thereafter shall be renewed annually for a one year
term expiring on the next succeeding anniversary of the Agreement.
3. COMPENSATION AND BENEFITS.
     The Bank shall pay or provide to Executive the following items as
compensation for her service hereunder:

  (i)   A base salary of $278,125 per year, payable in monthly installments,
which base salary may be increased from time to time in accordance with normal
business practices of the Bank; and     (ii)   Hospitalization insurance
(including major medical), long-term disability insurance, and life insurance in
accordance with the Bank’s and the Company’s insurance plans

2



--------------------------------------------------------------------------------



 



      for their executive officers (“Senior Management”) as such plans may be
modified from time to time; and     (iii)   Reasonable club dues.

     The above-stated terms of compensation shall not be deemed exclusive or
prevent Executive from receiving any other compensation, including, without
limitation, bonuses and equity incentives, provided by the Bank and/or the
Company. Executive shall be entitled to participate in all current and future
employee benefit plans and arrangements in which the Senior Management of the
Bank or the Company is permitted to participate. The Company does not separately
compensate its officers who are also officers of the Bank and no additional
compensation will be payable by the Company hereunder.
4. TERMINATION.
     Executives’ employment under this Agreement shall terminate:

          (a)   Death.  
Upon Executive’s death; or
       
 
(b)   Disability.  
Upon notice from the Bank to Executive in the event Executive becomes
“permanently disabled”. For purposes of this Agreement, Executive shall be
deemed “permanently disabled” if she has been disabled by bodily or mental
illness, disease, or injury, to the extent that, in the opinion of the Board of
Directors, she is prevented from performing her material and substantial duties
of employment, and provided further that such disability has continued
substantially for six (6) months preceding such notice. If requested by the
Bank, Executive shall submit to an examination by a physician selected by the
Bank for the purpose of determining or confirming the existence or extent of any
disability; or
       
 
(c)   Cause.  
Upon notice from the Bank to Executive for cause. For purposes of this
Agreement, “cause” shall be (i) a willful and continued failure by Executive to
perform her duties as provided in Section 1 above, as established by their
respective Board of Directors (other than due to disability), or (ii) a breach
by Executive of her fiduciary duties of loyalty or care to the Bank, or (iii) a
willful violation by Executive of any provision of this Agreement; or (iv) a
conviction or the entering of a plea of nolo contendere by Executive for any
felony or any crime involving fraud, dishonesty or a breach of trust, or (v) a
breach of the Bank’s Code of Ethics, or (vi) commission by Executive of a
willful or negligent act which causes material harm to the Bank, or
(vii) habitual absenteeism, alcoholism or other form of drug or other addiction,
or (viii) any violation of laws or regulations such that Executive ceases to be
eligible to serve as an executive officer of a depository institution or a
depository institution holding company or (ix) Executive becomes ineligible to
be bonded at costs consistent with the Bank and/or the Company’s other senior
officers. In

3



--------------------------------------------------------------------------------



 



                 
addition, if Executive shall terminate her employment for a breach of this
Agreement by the Bank and/or the Company in accordance with Section 4(e), and it
is ultimately determined that no reasonable basis existed for Executive’s
termination on account of the alleged default of the Bank and/or the Company,
such event shall be deemed cause for termination by the Bank.
       
 
       
Any notice of termination of Executive’s employment with the Bank for cause
shall set forth, in reasonable detail, the facts and circumstances claimed to
provide the basis for termination of her employment under the provisions
contained herein and the effective date of termination (“Termination Date”); or
       
 
(d)   Change  
 
    in Control.  
Upon notice by Executive to the Bank following a “Change in Control” ( as
defined in this Section 4(d)), provided Executive terminates her employment
within one (1) year following the effective date of such “Change in Control”.
For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if (i) the Bank or Company shall become a direct or indirect subsidiary
of, or shall be merged or consolidated with or into another entity, which entity
is neither controlled by the Company nor the Bank or if 51% or more of the
voting power of shares of capital stock of the Company or the Bank or any
successor to the Company or the Bank are not held by persons who were
shareholders of the Bank or Company immediately before the transaction, subject
to the limitations of subparagraph (iii) below, or (ii) all or substantially all
of the assets of the Bank or Company shall be sold or transferred to a person or
entity, which person or entity is neither controlled by the Bank or Company, or
if 51% or more of the voting power of shares of capital stock of the Company or
the Bank or any successor to the Company or the Bank are not held by persons who
were shareholders of the Bank or Company immediately prior to the asset sale,
subject to the limitations of subparagraph (iii) below; or (iii) and “person"
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934), or persons acting together or in concert (including any “group”), and
who are not, at the date hereof, beneficial owners (individually or
collectively) of 10% or more of the common stock of the Company or the bank of
any class or series become the “beneficial owner” (as defined in Rule 13(d) of
the Securities Exchange Act of 1934 as amended) of securities of the Bank or the
Company representing 45% or more of the voting power of either any individual
class of securities or of any classes which vote together of the Bank’s or
Company’s then outstanding securities, other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or Bank, or
       
 
(e)   Breach.  
Upon notice from Executive to the Bank and/or the Company of the Bank’s and/or
the Company’s failure to comply with any material provision of this Agreement,
provided that the Bank or the Company, as the case may be, shall have thirty
(30) days from the receipt of such notice to cure any such failure under this
Agreement. If such failure shall be cured, Executive shall have no

4



--------------------------------------------------------------------------------



 



                 
right to terminate her employment under the provisions of this Section 4(e); or
       
 
(f)   Change in  
 
    Position or Duties.  
Upon notice from Executive to the Bank and/or the Company, in the event that
Executive is not elected President of the Bank and Senior Executive Vice
President of the Company with the duties and powers which are customarily
associated with such offices; or
       
 
(g)   Improper  
 
    Termination  
 
    by Company.  
Upon notice from Executive to the Bank and/or the Company, as applicable, upon a
purported termination of Executive’s employment by the Bank and or the Company
for cause if it is ultimately determined that cause did not exist; or
       
 
(h)   Expiration of  
 
    Term.  
Upon the expiration of the initial or any subsequent term of this Agreement as
set forth in Section 2.

5. COMPENSATION AND BENEFITS PAYABLE UPON TERMINATION

          (a)   Death.  
Upon Executive’s death, the Bank and the Company shall pay Executive’s full base
salary in accordance with Section 5(c) below. In addition, the Bank shall
continue to pay for and provide to Executive’s spouse and eligible dependents
hospitalization insurance (including major medical), and any such other health
insurance benefits comparable to that coverage that would have been provided
under the Bank’s group health insurance plan to Executive’s spouse and eligible
dependents at the date of Executive’s death in accordance with the terms set
forth in Section 5(c).
       
 
(b)   Permanent  
 
    Disability.  
In the event Executive becomes permanently disabled and is terminated pursuant
to Section 4(b) above, the Bank and the Company shall pay to Executive the
compensation and benefits provided in Section 5(c) below, provided that
Executive’s base salary shall be reduced by any amounts received by Executive
under the Bank’s long term disability plan or from any other collateral source
payable due to disability including, without limitation, social security
benefits. If Executive shall remain permanently disabled beyond the period set
forth in Section 5(c) below, Executive shall receive only such amounts, if any,
as are payable under the Bank’s long term disability plan or under any other
employee benefit or welfare plan in which Executive participated and is entitled
to benefits.
       
 
(c)   Termination.  
If Executive’s employment shall be terminated by Executive pursuant to
Sections 4(d), (e), (f) or (g), or by the Bank and/or the Company for any reason
including non-renewal, other than for cause as set forth in Section 4(c), the
Bank shall continue to pay to Executive or her estate or beneficiaries, her full
base salary (including any other cash compensation) to which Executive would be
entitled at the

5



--------------------------------------------------------------------------------



 



                 
Termination Date or on the date of a Change in Control, whichever date will
result in the greater base salary, for a period of two (2) years following the
Termination Date. In addition, the Bank shall continue to pay her or her spouse
and eligible beneficiares, hospitalization insurance premiums (including major
medical), long term disability premiums and life insurance premiums for a period
of two (2) years or until her earlier death. The compensation and benefits
payable under this Section 5(c) are hereinafter referred to as “Severance
Benefits”.
       
 
       
The payment of Severance Benefits is in recognition and consideration of the
value of continued services by Executive to the Bank and is not in any way to be
construed as a penalty or damages. Executive shall not be required to mitigate
the amount of any payment of Severance Benefits by seeking other employment or
otherwise. The payment of Severance Benefits shall not affect any other sums or
benefits otherwise payable to Executive under any other employment compensation
or benefit or welfare plan of the Bank.
       
 
(d)   Other  
 
    Termination.  
In the event termination is, for any reason other than as described in
Section 5(a), (b), or (c) above, the Bank shall pay Executive her full salary
through the date of termination and no other compensation or benefits shall be
paid to Executive hereunder; provided, however, that nothing herein shall be
deemed to limit her vested rights under any other benefit, retirement, stock
option or pension plan of the Bank, and the terms of those plans, programs or
arrangements shall govern.

6. NON-COMPETITION AND NON-DISCLOSURE.

          (a)      
To induce the Bank and the Company to enter into this Agreement, Executive
agrees that during the term of this Agreement and for a period of two (2) years
after the termination of employment or service of Executive hereunder, Executive
will not, within Martin, Indian River, Brevard, Orange, Osceola, Palm Beach,
Seminole, or St. Lucie Counties, Florida, or any other county wherein the Bank,
the Company and/or their affiliates conducts business at the date her employment
is terminated, as principal, agent, trustee or through the agency or on behalf
of any corporation, partnership, association, trust or agent or agency,
(i) engage in the business of banking, fiduciary services, securities or
insurance brokerage, investment management or services, lending or deposit
taking, (ii) control or beneficially own (directly or indirectly) 5% or more of
the outstanding capital stock or other ownership interest (a “Principal
Stockholder”) of any person or entity engaged in or controlling any such
business other than the Company or Bank, or (iii) serve as an officer, director,
trustee, agent or employee of any corporation, or as a member, partner, employee
or agent of any limited liability company or partnership, or as an owner,
trustee, employee or agent of any other business or entity, which directly or
indirectly conducts such business within Martin, Indian River, Brevard, Orange,
Palm Beach, or St. Lucie Counties, Florida, or any other county wherein the
Bank, the Company and/or their affiliates conducts business at the date her
employment is terminated. Executive further agrees that she will not solicit any
employee to leave

6



--------------------------------------------------------------------------------



 



                 
their employment with the Bank or the Company or any Company or Bank
subsidiaries for any reason or otherwise interfere with the employment
relationship of the Company, the Bank, or their subsidiaries if Executive serves
as an officer, director, trustee, member, manager or agent or as a Principal
Stockholder of any person or entity which hires or seeks or negotiates the
employment or hiring of any such employee. In the event that the provisions of
this Section 6(a) should be deemed to exceed the time or geographic limitations
permitted by applicable law, then such provisions shall be reformed
automatically to the maximum time or geographic limitations so permitted.
       
 
    (b)  
Executive recognizes and acknowledges that she will have access to certain
confidential information of the Company, the Bank and their respective
subsidiaries and affiliates, including, without limitation, customer lists,
credit information, organization, pricing, mark-ups, commissions, and other
information and that all such information constitutes valuable, special and
unique property of the Company, the Bank and their subsidiaries and affiliates.
Such information is herein referred to as “Trade Secrets”. Executive will not
disclose or directly or indirectly utilize, in any manner, any such Trade
Secrets for her own benefit or the benefit of anyone other than the Company,
Bank and their subsidiaries and affiliates during the term of this Agreement or
disclose Trade Secrets to anyone other than bank regulatory agencies or to a
court. In the event of a breach or threatened breach by Executive of the
provisions of this Section 6(b), the Company, the Bank, or any subsidiary or
affiliate of the Company or the Bank shall be entitled to an injunction or
temporary restraining order preventing Executive and any others from disclosing
or utilizing, in whole or in part, such Trade Secrets. Nothing herein shall be
construed as prohibiting or limiting the Company, Bank, or any subsidiary or
affiliate of the Company or the Bank from also exercising any other available
rights or remedies for such breach or threatened breach, including, without
limitation, the recovery of damages from Executive or others.

7. ARBITRATION.
Any dispute or controversy arising under or in connection with this Agreement
other than as a result of the provisions of Section 6 hereof, shall be settled
exclusively by arbitration. Each party shall appoint one arbitrator and shall
notify, in writing, the other party of such appointment and request the other
party to appoint one arbitrator within thirty (30) days of receipt of such
request. If the party so requested fails to appoint an arbitrator, the party
making the request shall be entitled to designate two arbitrators. The two
arbitrators shall select a third. The written decision of a majority of the
arbitrators shall be binding upon the Bank, the Company and Executive and
enforceable by law. The arbitrators shall, by majority vote, determine the place
for hearing, the rules of procedure, and allocation of the expenses of the
arbitration. Absent any written agreement to the contrary, the rules of the
American Arbitration Association shall apply to any arbitration proceedings.
8. APPLICATION OF CODE SECTION 280G.
If any payment of Severance Benefits hereunder shall be determined to be an
“excess parachute payment”, as defined by Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code” ), which subjects Executive to an excise
tax under Section 4999(a) of the Code,

7



--------------------------------------------------------------------------------



 



the Bank shall pay a supplemental benefit equal to the excise tax and all state
and federal income taxes on the supplemental benefit. Executive agrees to fully
cooperate with the Bank should the Bank determine to challenge, for whatever
reason, any determination by the Internal Revenue Service that Severance
Benefits paid hereunder constitute “excess parachute payments” as defined by
Section 280G of the Code.
9. SUCCESSORS: BINDING AGREEMENT.

  (a)   This Agreement shall be binding upon any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise), to all or
substantially all of the business and/or assets of the Bank and/or the Company
regardless of whether such occurrence constitutes a Change in Control hereunder
and the Bank and the Company shall require any such successor to expressly
assume and agree to perform this Agreement. As used in this Agreement, “Company”
and “Bank” shall mean the Company and Bank as herein respectively defined and
any successors or assignees to their respective business and/or assets as
aforesaid, which is required by this Agreement to assume and perform this
Agreement, whether by operation of law or otherwise. In the event any successor
to the Company has total assets in excess of [$8 billion?] and does not maintain
a Florida-based holding company, then the term “successor” shall only include
the bank resulting from such transaction.     (b)   This Agreement shall inure
to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amount would still be
payable hereunder, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there is no such designee, to Executive’s
estate.

10. MISCELLANEOUS.

  (a)   All notices required or permitted hereunder shall be given in writing by
actual delivery or by Registered or Certified Mail (postage prepaid), at the
following addresses or at such other places as shall be designated in writing:

         
 
  Executive:   2320 S.W. Wild Oak Way
 
      Palm City, FL 34990
 
       
 
  Bank or the Company:   815 Colorado Avenue
 
      Stuart, Florida 34994
 
      Attn: Mr. Dennis S. Hudson, III

  (b)   If any provision of this Agreement shall be determined to be void by any
court or arbitrium of competent jurisdiction, then such determination shall not
affect any provisions of this Agreement, all of which shall remain in full force
and effect.

8



--------------------------------------------------------------------------------



 



  (c)   The failure of the parties to complain of any act or omission on the
part of either party, no matter how long the same may continue, shall not be
deemed to be a waiver of any of its rights hereunder.     (d)   This Agreement
may be executed in two (2) or more counterparts, each of which shall be deemed
an original, but all of which shall constitute one and the same instrument. It
may be modified or terminated only by a writing signed by the party against whom
enforcement of any waiver, change, modification, extension, discharge or
termination is sought.     (e)   The recitals contained in this Agreement are
expressly made a part hereof.     (f)   This Agreement represents the entire
understanding and agreement among the parties and supersedes any prior
agreements or understandings with respect to the subject matter hereof. It is
intended and agreed that the Company, the Bank and its direct and indirect
subsidiaries are express beneficiaries of this Agreement and may enforce the
provisions hereof to the same extent as the Bank.     (g)   This Agreement shall
be governed by, and construed in accordance with, the laws of the State of
Florida.

(Signatures on following page)

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Executive has executed this Agreement and the Bank and the
Company have caused this Agreement to be executed under seal by their respective
undersigned officers, thereunto duly authorized as of the day and year first
above written.

            EXECUTIVE
      /s/ O. Jean Strickland           (SEAL)       O. Jean Strickland         
    FIRST NATIONAL BANK & TRUST COMPANY
OF THE TREASURE COAST
      By:   /s/ Dennis S. Hudson, III         Dennis S. Hudson, III       
Chairman and Chief Executive Officer        SEACOAST BANKING CORPORATION OF
FLORIDA
      By:   /s/ Dennis S. Hudson, III         Dennis S. Hudson, III       
Chairman and Chief Executive Officer     

10